DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (Figures 6-8) in the reply filed on 12/22/21 is acknowledged. Applicant does not appear to have presented any arguments for the traversal for the examiner to respond to. Thus, the requirement is still deemed proper and is therefore made FINAL.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-6, 8-13, 15-17, and 19-20 have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.
The previous drawing objections have been addressed and are withdrawn.
Most of the previous 35 U.S.C. 112(b) rejections have been addressed and are withdrawn. 
Regarding the previous 35 U.S.C. 112(b) rejection of claims 6 and 17 for the claim term “the outlet”, applicant advised that the dependencies of claims 6 and 17 have been adjusted (see remarks in the second paragraph of page 10); however, it appears that the amendment has not yet been implemented in the 12/22/21 claim set. For examination purposes, examiner assumes that claim 6 depends on claim 5 and claim 17 depends on claim 16 to be consistent with applicant’s intentions.


Drawings
The drawings are objected to because, in the 12/22/21 drawing amendment to Figure 5, Figure 5 is missing the reference numeral 172, and Figure 5 also has a lead line that is missing a corresponding reference numeral which appears to correspond to the missing reference numeral 172.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 

Claim Objections
Claim 11 is objected to because of the following informalities: in line 3 at the phrase “wherein, when”, it appears that the comma punctuation is a typographical error and should be deleted to improve clarity.
Claim 11 is objected to because of the following informalities: in line 4 at the phrase “the piston assembly, and”, it is suggested to replace the word “and” with --or-- to improve clarity by indicating that the two “wherein” limitations are presented in the alternative form which is consistent with applicant’s 12/22/21 remarks on page 10 of 11 in the second paragraph that states “The Applicant respectfully submits that claim 11 does not require that both configurations exist at the same time but rather describes conditions when either configuration exists.”. (See MPEP 2173.02(III)(B) “It is highly desirable to have applicants resolve ambiguity by amending the claims during prosecution of the application rather than attempting to resolve the ambiguity in subsequent litigation of the issued patent. Halliburton Energy Servs., 514 F.3d at 1255. Thus, in response to an examiner’s rejection for indefiniteness, an applicant may resolve the ambiguity by amending the claim, or by providing a persuasive explanation on the record that a person of ordinary skill in the relevant art would not consider the claim language unclear.”)
19 is objected to because of the following informalities: in line 2 at the phrase “a wellbore”, there is a double inclusion issue. It is suggested to replace the article “a” with --the-- in the phrase to avoid the double inclusion issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the outlet" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner assumes that claim 6 depends on claim 5 which incorporates claim 2.
Claim 17 recites the limitation "the outlet" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner assumes that claim 17 depends on claim 16 which incorporates claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 11-13, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. US9810035 in view of Campbell US3055430.
Regarding independent claim 1, Carr discloses, in Figures 1-5,
A disposable setting tool (Fig. 1-5; disposable setting tool 12) comprising: 
a housing (barrel piston 16; see Carr’s labeled Figure 2A below), including a first end (barrel piston 16; see Carr’s labeled Figure 2A below for “housing first end” at an uphole end), a second end (barrel piston 16; see Carr’s labeled Figure 2A below for “housing second end” at a downhole end), and an intermediate portion (barrel piston 16; see Carr’s labeled Figure 2A below for “housing intermediate portion”) extending between the first end and the second end (Fig. 2-3), the intermediate portion having an outer surface and an inner surface defining a passage (Fig. 2-3); and 
a piston assembly (mandrel 18) arranged in the passage (Fig. 2-3), the piston assembly including a first piston portion (mandrel 18 with upper section 50; see Carr’s labeled Figure 2A below for “first piston portion” at an uphole end) and a second piston portion (mandrel 18 with lower section 96 that includes seal gland grooves 138; see Carr’s labeled Figure 2A below for “second piston portion” at a downhole end) that extends axially outwardly of the second end of the housing (Fig. 2-3), the first piston portion including a first end portion (mandrel 18 with upper section 50; see Carr’s labeled Figure 2A below for “first end portion”), a second end portion 
wherein a chamber (Fig. 4; annular shaped space 148) is defined between the inner surface of the housing and the outer surface portion of the piston assembly (Fig. 2-4); 
the outer surface portion of the first piston portion at the first end portion (Fig. 2-3); and 
a cap member (retainer ring 20; see Carr’s labeled Figure 2A below for “cap member”) arranged at the first end of the housing (Fig. 2-3), the cap member including a flange (retainer ring 20; see Carr’s labeled Figure 2A below for “flange”) that extends into the passage (Fig. 2-3), the cap member and the inner surface (Fig. 2-3).

    PNG
    media_image1.png
    557
    1316
    media_image1.png
    Greyscale

Carr’s labeled Figure 2A.

atmospheric chamber; a first seal arranged at the outer surface portion of the first piston portion at the first end portion; the first seal being arranged between the cap member and the inner surface.
Campbell teaches an atmospheric chamber (Campbell; Fig. 1-2; col. 3:73-75 “annular space 65 between the cylinder head 56 and the lower piston 30 originally will contain air at atmospheric pressure”); a first seal arranged at the outer surface portion of the first piston portion at the first end portion (Campbell; Fig. 1-2; col. 3:69-70 “seal 66”); the first seal being arranged between the cap member and the inner surface (Campbell; Fig. 1-2; col. 3:69-70 “seal 66”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the setting tool and chamber as taught by Carr to be an atmospheric chamber and to include a corresponding first seal to help maintain the atmospheric air pressure as taught by Campbell to yield an atmospheric chamber; a first seal arranged at the outer surface portion of the first piston portion at the first end portion; the first seal being arranged between the cap member and the inner surface, for the purpose of providing a bias to set Carr’s frac plug well packer 154 as well as to provide an air cushion/damper between the annular shaped tab 144 and the retainer ring 20 of Carr.

Regarding claim 2, Carr in view of Campbell teaches a second seal (Carr; Fig. 2A and 3B; o-rings 86 in seal gland grooves 84) arranged at the outer surface portion of the first piston portion at the second end portion (Carr; Fig. 2A and 3B), the atmospheric chamber being defined between the first seal and the second seal (Carr; Fig. 2A) (Campbell; Fig. 1-2; col. 3:73-75 “annular space 65 between the cylinder head 56 and the lower piston 30 originally will contain air at atmospheric pressure”).



Regarding claim 5, Carr in view of Campbell teaches wherein the second end portion of the first piston portion includes an outlet fluidically exposed to the passage (Carr; any one of the flow ports 72).

Regarding claim 6, Carr in view of Campbell teaches wherein the outlet is positioned axially outwardly of the second seal toward the second piston portion and is fluidically isolated from the atmospheric chamber (Carr; Fig. 2A and 3B) (per the 35 USC 112(b) rejection above, examiner assumes that claim 6 depends on claim 5 which incorporates claim 2).

Regarding claim 11, Carr in view of Campbell teaches wherein the first piston portion includes a first area and the second piston portion includes a second area (Carr; Fig. 2A), wherein, when the first area is substantially equal to the second area (Carr; Fig. 2A; while the first area is slightly greater than the second area, the first area is still substantially equal to the second area), the hydrostatic pressure balances hydrostatic forces on the piston assembly (Carr; Fig. 2A), and wherein when the second area is greater than the first area, the hydrostatic pressure allows hydrostatic forces to contribute to a setting force on the piston assembly.

Regarding independent claim 12, Carr in view of Campbell teaches the invention substantially as claimed as described above in reference to independent claim 1 above, and
A resource exploration and recovery system (Carr; col. 1:5-7; col. 1:56-57) comprising: a surface system (Carr; col. 1:5-7; col. 1:56-57; the surface system that supports and cooperates with well casing); and a subterranean system including a tubular string (Carr; col. 1:5-7; col. 1:56-57 well casing) extending into a wellbore (Carr; col. 1:5-7; col. 1:56-57) and a disposable 

    PNG
    media_image1.png
    557
    1316
    media_image1.png
    Greyscale

Carr’s labeled Figure 2A.

Regarding claim 13, Carr in view of Campbell teaches a second seal (Carr; Fig. 2A and 3B; o-rings 86 in seal gland grooves 84) arranged at the outer surface portion of the first piston portion at the second end portion (Carr; Fig. 2A and 3B), the atmospheric chamber being defined between the first seal and the second seal (Carr; Fig. 2A) (Campbell; Fig. 1-2; col. 3:73-75 “annular space 65 between the cylinder head 56 and the lower piston 30 originally will contain air at atmospheric pressure”).



Regarding claim 16, Carr in view of Campbell teaches wherein the second end portion of the first piston portion includes an outlet fluidically exposed to the passage (Carr; any one of the flow ports 72).

Regarding claim 17, Carr in view of Campbell teaches wherein the outlet is positioned axially outwardly of the second seal toward the second piston portion and is fluidically isolated from the atmospheric chamber (Carr; Fig. 2A and 3B) (per the 35 USC 112(b) rejection above, examiner assumes that claim 17 depends on claim 16 which incorporates claim 13).

Regarding independent claim 20, Carr in view of Campbell teaches the invention substantially as claimed as described above in reference to independent claims 1 and 12 above, and
A method (Carr; col. 1:5-7; col. 1:56-57; col. 6:45-62) of setting a subterranean device (Carr; frac plug well packer 154) comprising: igniting (Carr; col. 6:45-62 “burned”) a power charge (Carr; Fig. 2A; power charge 74) in a power charge chamber (Carr; Fig. 2A; power charge chamber 68) of a disposable setting tool (Carr; Fig. 1-5; disposable setting tool 12) to form a pressurized gas (Carr; col. 6:45-62 “pressurized gases”); directing the pressurized gas outwardly of the power charge chamber (Carr; col. 6:45-62 “pressurized gases”); shifting a first member (Carr; mandrel 18) arranged in a passage of a second member (barrel piston 16; see Carr’s labeled Figure 2A below) with the pressurized gas (Carr; Fig. 2-3 and 5), the second member including a cap member (retainer ring 20; see Carr’s labeled Figure 2A below for “cap member”) having a flange (retainer ring 20; see Carr’s labeled Figure 2A below for “flange”) that extends into the passage (Fig. 2-3); and compressing (Carr; sequence from Fig. 2 initial state to 

    PNG
    media_image1.png
    557
    1316
    media_image1.png
    Greyscale

Carr’s labeled Figure 2A.

    PNG
    media_image2.png
    576
    648
    media_image2.png
    Greyscale

Carr’s labeled Figure 2A (enlarged left/uphole side).

    PNG
    media_image3.png
    589
    627
    media_image3.png
    Greyscale

Carr’s labeled Figure 2A (enlarged right/downhole side).

Allowable Subject Matter
Claim(s) 8-10 and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	2/15/22